PER CURIAM.
As the defendant-appellant’s boilerplate motion for judgment of acquittal did not set forth the argument he now seeks to advance on appeal [based on L.J. v. State, 578 So.2d 360 (Fla. 3d DCA 1991)], we conclude that the challenge to the sufficiency of the evidence is not preserved for appellate review. See Fla. R.Crim. P. 3.380(b); James v. State, 525 So.2d 426, 427 (Fla. 1st DCA 1987); Johnson v. State, 478 So.2d 885, 886 (Fla. 3d DCA 1985); Patterson v. State, 391 So.2d 344, 345 (Fla. 5th DCA 1980); Daley v. State, 374 So.2d 59 (Fla. 3d DCA 1979); De La Cova v. State, 355 So.2d 1227, 1230 (Fla. 3d DCA 1978).
Affirmed.